DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 7 line 8 - Pg. 9 line 6, filed 4/26/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of 3/15/2022 has been withdrawn. 
The 35 USC 112(b) rejection of 3/15/2022 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on 5/13/2022.

The application has been amended as follows: 
Claim 1 line 21, “the peripheral circumferential/wall portion of the cylinder passed by the piston” is replaced with “a section of the peripheral circumferential/wall portion of the cylinder which is passed by the piston”
Claim 1 line 24, “the piston cylinder unit” is replaced with “the piston seal further”
Claim 1 line 26, “on its inner surface” is replaced with “on an inner surface”
Claim 1 line 27, “the piston seal” is replaced with “the proximal piston seal or the distal piston seal”
Claim 3 lines 1-2, “The pump module according to claim 1, wherein the sealing element” is replaced with “The pump module according to claim 2, wherein the elastic sealing element”
The instant claim 4 is replaced with the following claim 4: “The pump module according to claim 2, wherein the elastic sealing element has, on a side facing away from the piston, an annular coupling portion for sealing arrangement on or connection to the cylinder, said annular coupling portion being sealingly connected to the cylinder by a border of the cylinder, and/or the elastic sealing element, with a side facing the piston, is sealingly connected to a front side of the piston. 
Claim 5 line 1, “The pump module according to claim 1,” is replaced with “The pump module according to claim 2,”
Claim 6 line 2, “the sealing element” is replaced with “the elastic sealing element”
Claim 12 line 2, “cylinder has its distal end a cylinder head in which at least one fluid passage is formed that” is replaced with “cylinder has a cylinder head at a distal end of the cylinder, and wherein at least one fluid passage is formed in the cylinder head that”

Reasons for Allowance
Claims 1-7, 9-10 and 12-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed pump module for an infusion pump.
The closest prior art of record is Hemmerich (US Patent 4515591). Hemmerich teaches: A pump module for an infusion pump (see FIG. 1, infusion pump: 10; see also Col. 1, Lines 6-9), the pump module comprising: 
a piston-cylinder unit (see FIG. 1, comprising syringe cylinder: 13, piston head: 16, and piston rod: 17) comprising an inlet bore (see Reference Figure 1 in final action dated 3/15/2022, hole leading into fluid inlet nipple: 14) and an outlet bore (i.e., hole leading into fluid outlet nipple: 15—implied but not shown in Reference Figure 1 in final action dated 3/15/2022) separate from the inlet bore (evident from FIG. 1); 
a fluid feed line (see FIG. 1, intake IV tube: 19) connected to the inlet bore (via fluid inlet nipple: 14, evident from FIG. 1); and 
a fluid drain line (see FIG. 1, outtake IV tube: 20) connected to the outlet bore (via fluid outlet nipple: 15, evident from FIG. 1), 
the piston-cylinder unit (13, 16, 17), the fluid feed line (19), and the fluid drain line (20) forming a modular unit (see FIG. 1, syringe cartridge: 12) that is insertable into and removable from an infusion pump housing (see FIG. 1, housing of syringe infusion pump: 10) (i.e., a disposable syringe cartridge 12, see Col. 5, Lines 29-33; the Examiner is interpreting the term “disposable” to necessarily involve insertion and removal from another component; see also Col. 7, Lines 43-49; Examiner notes that intake and outtake IV tubes are solvent welded to respective nipples 14, 15, and at least a portion of these IV tubes form part of the syringe cartridge 12, see Col. 7, Lines 16-21),
the piston-cylinder unit (13, 16, 17) adapted for delivering fluid from the fluid feed line (19) into the fluid drain line (20) to a patient (see Col. 5, Lines 40-49), 
the piston-cylinder unit (13, 16, 17) comprising a delivery chamber (see Reference Figure 1 in final action dated 3/15/2022; see also Col. 1, Lines 49-53) fluidically connected to the fluid feed line (19) and the fluid drain line (20) and which is delimited by a cylinder (see FIG. 1, syringe cylinder: 13; see Abstract), a piston (see FIG. 3, comprising piston head: 16 and piston rod: 17) arranged therein so as to be movable in a forwards/backwards movement in an axial direction (see Col. 5, Lines 36-40), and by a piston seal (see FIG. 5-6, comprising sealing ring: 29 and sealing boot: 30; see Reference Figure 1 below) which slidably seals the piston (16, 17) with respect to the cylinder (13) (see Col. 6, Lines 48-54), 
the piston seal (29, 30) comprising a sleeve portion (see FIG. 5, sealing boot: 30; see Reference Figure 1 below) extending along and surrounding the piston (16, 17) (“annular sealing boot 30 extends between the open bottom end of the syringe cylinder 13 and the piston rod 17,” see Col. 6, Lines 55-58), the sleeve portion (30) being formed to be movable relative to the piston (16, 17) (i.e., sealing boot fabricated of rubber to create flexible and fluid impervious barrier between piston and environment “during reciprocation of the piston head 16 and piston rod 17,” see Col. 7, Lines 9- 15; Examiner finds the piston being movable relative to the sleeve portion necessitates the sleeve portion being movable relative to the piston) and being loosely held between a circumferential / wall portion (see Reference Figure 1 below) of the cylinder (13) and the piston (16, 17) (see Col. 6, Line 67 — Col. 7, Line 4 discussing part of sleeve portion 30b in engagement with annular flanges 33a, 33b of the piston rod does not form a fluid-tight seal; the Examiner finds this indicates the engagement is “loosely held”) and being sealingly fixed to an end or end region (see FIG. 3 and 7, annular cap: 32) of the cylinder (13) facing away from the delivery chamber (see Reference Figure 1 below; “The cap 32 is designed to compress the sealing boot flange [30a] and is ultrasonically welded to the syringe cylinder 13 to form a substantially fluid-tight seal,” see Col. 6, Lines 64-66), such that 
a section of the peripheral circumferential / wall portion (see Reference Figure 1 in final action dated 3/15/2022) of the cylinder (13) which is passed by the piston seal (29, 30) during the forwards / backwards movement of the piston (16, 17) is sealed in a sterile manner with respect to the environment (“An annular sealing boot is affixed between the open end of the syringe cylinder and the piston rod to seal the bottom of the cylinder against entry of pathogens,” see Col. 3, Lines 49-52). 
Hemmerich, however, does not teach or make obvious a pump module for an infusion pump wherein the piston seal further comprises a proximal piston seal and a distal piston seal which both seal between the piston and the cylinder and ensure a sterility of the delivery chamber, and the cylinder is provided on an inner surface facing the piston with a circumferential annular groove for receiving the proximal piston seal or the distal piston seal in a storing position / rest position therein; or the fluid feed line and the fluid drain line each extending lengthwise in a direction transverse to the axial direction in addition to the other claimed features of the pump module for an infusion pump.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783